Citation Nr: 1448903	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-14 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals fracture middle finger, left hand, postoperative, excision of tumor.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for worsening eyesight.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.  


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The January 2012 rating decision also denied the Veteran's claims for service connection for diabetes mellitus type 2 and neuropathy; his claim for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU); as well as his petition to reopen his claim for service connection for lumbar strain.  While these issues were included in the February 2012 notice of disagreement (NOD), and the May 2012 statement of the case (SOC), the Veteran did not include them on his May 2012 substantive appeal.  In fact, in the substantive appeal, the Veteran specifically indicated that he was only appealing the denial of service connection for PTSD and worsening eyesight, as well as the denial of a higher rating for residuals of the fractured middle finger of the left hand.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  As such, the issues not listed on the substantive appeal are not before the Board and will be discussed no further.

At the beginning of the appeal, the Veteran was represented by the Veterans of Foreign War (VFW).  However, in a July 2013 VA Form 21-22a, the Veteran appointed the Kenneth L. LaVan, Esq., as his representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631(f)(1).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In the May 2012 substantive appeal, the Veteran requested a videoconference before a Veterans Law Judge at the RO. A complete and thorough review of the claims folder indicates that the Veteran has not been provided with a hearing, and the record does not reflect that he has withdrawn his request.  

The Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Consequently, a remand of the appeal is necessary to afford the Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board at the St. Petersburg RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals (Court) for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



